                                                   Case 2:21-mj-00154-EJY Document 11 Filed 08/10/21 Page 1 of 2




                                         1   Lawrence J. Semenza, Esq.
                                             Nevada Bar No. 789
                                         2   LAWRENCE J. SEMENZA, LTD.
                                         3   3753 Howard Hughes Parkway, Suite 200
                                             Las Vegas, Nevada 89169
                                         4   Telephone: (702) 369-6999
                                             Facsimile: (702) 995-9036
                                         5   Email: lsemenza@semenzalawfirm.com
                                         6
                                             Attorneys for John Scott Abercrombie
                                         7
                                                                           UNITED STATES DISTRICT COURT
                                         8
                                                                                  DISTRICT OF NEVADA
                                         9
                                              UNITED STATES OF AMERICA,                           Case No. 2:21-mj-00154-EJY
                                        10
                                                                             Plaintiff,           STIPULATION TO CONTINUE PETTY
3753 Howard Hughes Parkway, Suite 200




                                        11
                                                                                                  OFFENSE TRIAL
   LAWRENCE J. SEMENZA, LTD.




                                        12
      Telephone: (702) 369-6999




                                              v.
       Las Vegas, Nevada 89169




                                                                                                  (FIRST REQUEST)
                                        13    JOHN SCOTT ABERCROMBIE,
                                        14                                   Defendant.
                                        15
                                        16             Trial in the above-entitled case is scheduled to commence August 11, 2021, at 9:00 a.m.,
                                        17   and IT IS STIPULATED AND AGREED between Plaintiff, UNITED STATES OF AMERICA,
                                        18   by Christopher Chiou, Esq., Acting United States Attorney, and Rachel Kent, Esq., Special
                                        19   Assistant United States Attorney, and JOHN SCOTT ABERCROMBIE, Defendant, by and
                                        20   through his attorney, Lawrence J. Semenza, Esq., that the trial scheduled before the Court be
                                        21   vacated for a period of sixty (60) days.
                                        22   ///
                                        23   ///
                                        24   ///
                                        25   ///
                                        26   ///
                                        27   ///
                                        28
                                                                                           Page 1 of 2
                                               Case 2:21-mj-00154-EJY Document 11 Filed 08/10/21 Page 2 of 2




                                         1          This Stipulation is submitted to the Court to allow Defendant’s counsel, Lawrence J.

                                         2   Semenza, Esq., adequate time to review the Discovery materials provided by the United States,

                                         3   conduct what investigation may be necessary and to provide suitable advice to Mr. Abercrombie,

                                         4   and if appropriate proceed to trial.

                                         5
                                             DATED this 9th day of August 2021.                       DATED this 9th day of August 2021.
                                         6
                                             LAWRENCE J. SEMENZA, LTD.                                UNITED STATES ATTORNEY
                                         7
                                         8   /s/ Lawrence J. Semenza                                   /s/ Rachel Kent_______________
                                             Lawrence J. Semenza, Esq.                                Rachel Kent, Esq.
                                         9   3753 Howard Hughes Parkway, Suite 200                    Special Assistant United States Attorney
                                             Las Vegas, Nevada 89169                                  501 Las Vegas Blvd. South, Ste. 1100
                                        10                                                            Las Vegas, NV 89101
3753 Howard Hughes Parkway, Suite 200




                                        11
   LAWRENCE J. SEMENZA, LTD.




                                        12          IT IS SO ORDERED.
      Telephone: (702) 369-6999
       Las Vegas, Nevada 89169




                                        13          IT IS FURTHER ORDERED that the Petty Offense Trial scheduled for August 11, 2021
                                                    at 9:00 a.m. is vacated and rescheduled to October 20, 2021 at 9:00 a.m. in Courtroom
                                        14          3D.
                                        15
                                        16                                                       ___________________________________
                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                        17
                                        18                                                       Dated: August 10, 2021

                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                        Page 2 of 2
